Name: 75/507/EEC: Commission Decision of 1 August 1975 amending the Decision of 18 June 1975 and derogating from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 in the cereals sector (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: 1975-08-29

 Important legal notice|31975D050775/507/EEC: Commission Decision of 1 August 1975 amending the Decision of 18 June 1975 and derogating from Regulations (EEC) No 2637/70 and (EEC) No 1223/74 in the cereals sector (Only the French and Dutch texts are authentic) Official Journal L 228 , 29/08/1975 P. 0032 - 0032Commission Decisionof 30 July 1975fixing the maximum price of white sugar to be supplied to UNRWA for the third partial invitation to tender referred to in Regulation (EEC) No 1071/75(Only the Danish text is authentic)(75/504/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economie Community ;Having regard to Council Regulation (EEC) No 1052/73 [1] of 17 April 1973 on the supply of sugar to UNRWA as food aid pursuant to the Agreement with that agency dated 18 December 1972, as amended by Regulation (EEC) No 611/75 [2], and in particular Article 1 (3) thereof ;Whereas Commission Regulation (EEC) No 1071/75 [3] of 24 April 1975 on an invitation to tender for the mobilization of white sugar as food aid for UNRWA, amended by Regulation (EEC) No 1332/75 [4], requires Denmark to issue a standing invitation to tender relating to the respective price of five lots of white sugar bought on the world market and for a total of 6094 metric tons to be supplied to UNRWA cif on quay to the ports of unloading Beirut (Lebanon) or Ashdod (Israel), packed in new jute sacks with a content of 50 or 100 kilogrammes net ; whereas, pursuant to Article 11 of this Regulation, the maximum price for supplying the sugar is fixed, after examination of the tenders, in accordance with the procedure laid down in Artide 40 of Regulation No 1009/67/EEC [5] ; whereas the examination of the tenders leads, for the third partial invitation to tender, to fix the maximum price of each lot as specified in Artide 1 ;Whereas the measures provided for in this Decision are in accordance with the Opinion of the Management Committee for Sugar,HAS ADOFTED THIS DECISION :Article 1For the third partial invitation to tender issued under Regulation (EEC) No 1071/75, for which the period for submission of tenders expired on 30 July 1975, the maximum price is hereby fixed :- for the lot C at 600000 units of account ;- for the lot E at 837600 units of account.Article 2This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 30 July 1975.For the CommissionP.J. LardinoisMember of the Commission[1] OJ No L 105, 20. 4. 1973, p. 1.[2] OJ No L 64, 11. 3. 1975, p. 1.[3] OJ No L 105, 25. 4. 1975, p. 21.[4] OJ No L 135, 27. 5. 1975, p. 11.[5] OJ No 308, 18. 12. 1967, p. 1.--------------------------------------------------